DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The rejection of claims 2 – 7 and 9 - 33 has been withdrawn. 

Allowable Subject Matter

Claims 2 – 7 and 9 – 33 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 07/28/2022)

With respect to claim 2 the prior art discloses A semiconductor apparatus comprising: 
a plurality of conductor portions; 
and a stack of a first chip and a second chip, the first chip having a plurality of pixel circuits arranged on a plurality of rows and a plurality of columns and a plurality of signal lines, the second chip having a plurality of electric circuits.

However, the prior art does not teach or fairly suggest wherein a first signal line of the plurality of signal lines is connected to a pixel circuit of an a-th row and an el-th column, is connected to a first electric circuit of the plurality of electric circuits via a first conductor portion of the plurality of conductor portions, and does not extend to a position of a pixel circuit of a b-th row and the el-th column, 
wherein a second signal line of the plurality of signal lines is connected to the pixel circuit of the b-th row and the el-th column, is connected to a second electric circuit of the plurality of electric circuits via a second conductor portion of the plurality of conductor portions, and does not extend to a position of the pixel circuit of the a-th row and the el-th column, 
and wherein a virtual straight line extending in a direction along the el-th column passes through the first conductor portion and the second conductor portion, 
wherein the first signal line extends in the direction, and the second signal line extends in the direction.

With respect to claim 6 the prior art discloses A semiconductor apparatus comprising: 
a plurality of conductor portions; 
and a stack of a first chip and a second chip, the first chip having a plurality of pixel circuits arranged on a plurality of rows and a plurality of columns and a plurality of signal lines, the second chip having a plurality of electric circuits.

However, the prior art does not teach or fairly suggest wherein a first signal line of the plurality of signal lines is connected to a pixel circuit of an a-th row and an el-th column, and is connected to a first electric circuit of the plurality of electric circuits via a first conductor portion of the plurality of conductor portions, 
wherein a second signal line of the plurality of signal lines is connected to a pixel circuit of an e2-th column, and is connected to a second electric circuit of the plurality of electric circuits via a second conductor portion of the plurality of conductor portions, wherein a third signal line of the plurality of signal lines is connected to a pixel circuit of an e3-th column, and is connected to a third electric circuit of the plurality of electric circuits via a third conductor portion of the plurality of conductor portions, 
wherein a fourth signal line of the plurality of signal lines is connected to a pixel circuit of an e4-th column, and is connected to a fourth electric circuit of the plurality of electric circuits via a fourth conductor portion of the plurality of conductor portions, 
wherein the second signal line and the third signal line are arranged between the first signal line and the fourth signal line, 
wherein a first virtual straight line extending in a direction along the a-th row passes through the first conductor portion and the fourth conductor portion, and does not pass through the second conductor portion and the third conductor portion, and, on the first virtual straight line, there exists no other conductor portion among the plurality of conductor portions between the first conductor portion and the fourth conductor portion, 
wherein a second virtual straight line extending in the direction passes through the second conductor portion and the third conductor portion, and, on the second virtual straight line, there exists no other conductor portion among the plurality of conductor portions between the second conductor portion and the third conductor portion, 
and wherein a length between the first conductor portion and the fourth conductor portion is greater than a length between the second conductor portion and the third conductor portion.

Dependent claims 3 – 5, 7, and 9 - 33 are allowable for at least the reason that they depend on allowable independent claims 2 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696